Case 6:21-cv-00166 Document 1-5 Filed 02/23/21 Page 1 of 11




            EXHIBIT E
                               Case 6:21-cv-00166 Document 1-5 Filed 02/23/21 Page 2 of 11




                                   Claim Chart for U.S. Patent No. 9,665,705 (“the ’705 Patent”)

       The Accused Instrumentalities include, but are not necessarily limited to, Nokia smartphones, including the Nokia 9 PureView
and any Nokia product or device that is substantially or reasonably similar to the functionality set forth below. The Accused
Instrumentalities infringe the claims of the ’705 Patent, as described below, either directly under 35 U.S.C. § 271(a), or indirectly under
35 U.S.C. §§ 271(b)–(c). The Accused Instrumentalities infringe the claims of the ’705 Patent literally and, to the extent not literally,
under the doctrine of equivalents.

           Claim 1                                                        Nokia 9 PureView

 1. A system for providing      To the extent that the preamble is deemed to be a limitation, Nokia 9 PureView is configured to use a
 secure access to a             system in accordance with this claim.
 controlled item, the system
 comprising:
 1a. a memory comprising a      The Nokia 9 PureView includes a memory comprising a database of encrypted fingerprint data.
 database of biometric
 signatures;                    Nokia 9 PureView utilizes Sensory’s TrulySecure Face Biometrics for face unlock feature.
                                (https://findbiometrics.com/mwc-2019-sensory-face-biometrics-nokia-smartphones-503015/)

                                Sensory’s FIDO Certified authentication software ensures sensitive data – biometric profiles stored as
                                “highly encrypted irreversible code” – never leave a user’s device, and thanks to its contactless nature,
                                enables a convenient and secure user experience.
                                (https://mobileidworld.com/mwc-nokia-smartphones-sensory-trulysecure-face-biometrics-802281/)




                                (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
                                3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)


                                                                    1
                            Case 6:21-cv-00166 Document 1-5 Filed 02/23/21 Page 3 of 11




         Claim 1                                                     Nokia 9 PureView

1b.    a transmitter sub- As set forth in elements 1b1, 1b2, and 1b3 below, the Nokia 9 PureView includes a transmitter
system comprising:        subsystem.

1b1. a biometric sensor The Nokia 9 PureView includes a biometric sensor configured to receive a biometric signal.
configured to receive a
biometric signal;       More specifically, the Nokia 9 PureView receives biometric signals through a sensor (in-display
                        fingerprint sensor for fingerprint scanning and front camera for facial recognition) and processes the
                        biometric data for biometric security.




                              (https://www.phonearena.com/news/Nokia-9-PureView-update-fixes-issues-with-the-in-display-
                             fingerprint-scanner_id115459)




                                                               2
                                 Case 6:21-cv-00166 Document 1-5 Filed 02/23/21 Page 4 of 11




          Claim 1                                                         Nokia 9 PureView

1b2. a transmitter sub-          The Nokia 9 PureView includes a transmitter sub-system controller configured to match the
system              controller   biometric signal against members of the database of biometric signatures to thereby output an
configured to match the          accessibility attribute.
biometric signal against
members of the database of       More specifically, the Nokia 9 PureView has a transmitter sub-system controller, which is a processor
biometric signatures to          that determines a matching level by comparing the biometric signal received with the registered
thereby       output       an    biometric database. Depending on the matching level, the device may remain locked or become
accessibility attribute; and     unlocked.




                                 (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
                                 3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)


                                                                    3
                              Case 6:21-cv-00166 Document 1-5 Filed 02/23/21 Page 5 of 11




         Claim 1                                                       Nokia 9 PureView

1b3.         a  transmitter   The Nokia 9 PureView includes a transmitter configured to emit a secure access signal
configured to emit a secure   conveying information dependent upon said accessibility attribute.
access signal conveying
information      dependent    More specifically, upon information and belief, the Nokia 9 PureView has a processor, which includes
upon said accessibility       a transmitter blocks, that matches the received biometric signal against the biometric database by
attribute; and                calculating a matching level and transmits the matching level results to the output device to determine
                              whether the device should remain locked or become unlocked.




                              (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
                              3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)



                                                                 4
                            Case 6:21-cv-00166 Document 1-5 Filed 02/23/21 Page 6 of 11




         Claim 1                                                    Nokia 9 PureView

1c. a receiver sub-system As set forth in elements 1c1 and 1c2 below, the Nokia 9 PureView includes a receiver sub-system.
comprising:

1c1. a receiver sub-system The Nokia 9 PureView includes receiver sub-system configured to receive the transmitted
controller configured to: secure access signal.
receive the transmitted
secure access signal; and  More specifically, upon information and belief, the Nokia 9 PureView includes an output device that
                           receives a secure biometric signal transmitted from a processor and outputs a result accordingly.




                            (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
                            3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)




                                                               5
                          Case 6:21-cv-00166 Document 1-5 Filed 02/23/21 Page 7 of 11




        Claim 1                                                   Nokia 9 PureView

1c2. provide conditional The Nokia 9 PureView includes receiver sub-system configured to provide conditional access to
access to the controlled the controlled item dependent upon said information.
item dependent upon said
information;             More specifically, the Nokia 9 PureView includes an output device that can provide access to the
                         device based on the secure access signal received from the processor.




                           (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
                           3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)




                                                             6
                                Case 6:21-cv-00166 Document 1-5 Filed 02/23/21 Page 8 of 11




          Claim 1                                                        Nokia 9 PureView

1d. wherein the transmitter The Nokia 9 PureView includes a transmitter sub-system controller that is configured to be used as set
sub-system controller is forth in elements 1d1, 1d2, and 1d3 below.
further configured to:

1d1. receive a series of        The Nokia 9 PureView includes transmitter sub-system controller configured to receive a series
entries of the biometric        of entries of the biometric signal, said series being characterized according to at least one of the
signal, said series being       number of said entries and a duration of each said entry.
characterized
[characterized] according to    More specifically, the Nokia 9 PureView receives a series of fingerprint signal by having users to
at least one of the number of   touch a screen repeatedly to set up a fingerprint identification.
said entries and a duration
of each said entry;




                                (https://www.phonearena.com/news/Nokia-9-PureView-update-fixes-issues-with-the-in-display-
                                fingerprint-scanner_id115459)




                                                                   7
                          Case 6:21-cv-00166 Document 1-5 Filed 02/23/21 Page 9 of 11




        Claim 1                                                     Nokia 9 PureView

                           The Nokia 9 PureView receives a series of facial images by having users position their face in front of
                           a frontal camera to set up face recognition.




                           (https://www.hardreset.info/devices/nokia/nokia-32/faq/faq/face-unlock-nokia/)

1d2. map said series into an The Nokia 9 PureView includes transmitter sub-system controller configured to map said series
instruction; and             into an instruction.




                                                               8
                                Case 6:21-cv-00166 Document 1-5 Filed 02/23/21 Page 10 of 11




          Claim 1                                                          Nokia 9 PureView

                                 More specifically, upon information and belief, the Nokia 9 PureView includes a processor that can
                                 map a series of biometric signals into an instruction. The instruction is stored in the memory, and the
                                 processor communicates with the memory to map a series of biometric signals into an instruction.

                                 Sensory’s FIDO Certified authentication software ensures sensitive data – biometric profiles stored as
                                 “highly encrypted irreversible code” – never leave a user’s device, and thanks to its contactless nature,
                                 enables a convenient and secure user experience.
                                 (https://mobileidworld.com/mwc-nokia-smartphones-sensory-trulysecure-face-biometrics-802281/)




                                 (https://www.prnewswire.com/news-releases/sensory-releases-trulysecure-face-authentication-with-
                                 3d-camera-support-gpu-processing-and-optional-cloud-capabilities-300736831.html)


1d3. populate the data base      The Nokia 9 PureView includes transmitter sub-system controller configured to populate the
according to the instruction,    data base according to the instruction, wherein the controlled item is one of: a locking
wherein the controlled item      mechanism of a physical access structure or an electronic lock on an electronic computing
is one of: a locking             device.
mechanism of a physical
access structure or an
electronic lock on an


                                                                     9
                          Case 6:21-cv-00166 Document 1-5 Filed 02/23/21 Page 11 of 11




         Claim 1                                                    Nokia 9 PureView

electronic     computing More specifically, upon information and belief, the Nokia 9 PureView includes a processor that
device.                  populates the data base according to the instruction. Further, as discussed in detail above, the
                         controlled item is the electronic lock on the Nokia 9 PureView.




                                                              10
